In a proceeding pursuant to Social Services Law § 384-b (4) (d) to terminate parental rights on the ground of permanent neglect, the father appeals from (1) a decision of the Family Court, Orange County (Ludmerer, J.), entered January 21, 1992, which, after a hearing, found that the child was permanently neglected, and (2) an order of the same court, dated March 11, 1992, which, after a hearing, inter alia, terminated his parental rights.
*796Ordered that the appeal from the decision is dismissed, without costs or disbursements, since no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the petitioner, the Orange County Department of Social Services, satisfied its burden of proving permanent neglect by establishing that the father had failed to plan for the future of his child despite the petitioner’s diligent efforts to strengthen the parent-child relationship (see, Social Services Law § 384-b [7]; Matter of Rockland County Dept. of Social Servs. v Leroy W., 208 AD2d 848). Thus, the Family Court properly determined that it was in the best interests of the child to be freed for adoption. Bracken, J. P., Rosenblatt, O’Brien and Altman, JJ., concur.